'The opinion of the court was delivered by
"Watkins, J.
The defendant appeals from a judgment convicting him of larceny and sentencing him to two years at hard labor, relying on a motion for new trial and one in arrest of judgment.
Both appear to have been taken pro forma and without merit.
The motion for a new trial is grounded on an alleged discovery of additional and important testimony by which his ownership of the property charged to have been stolen could be proved. The judge assigns in his reasons for overruling the motion that the witnesses by whom this new evidence is expected to be obtained, were duly summoned by the defendant, and were in attendance upon the court ■during the progress of the trial and were not interrogated.
*225It passes comprehension how his counsel could have failed to have ascertained that they possessed such information on the most vital question in the case; and it is even more incomprehensible to us that we should be expected to accept the bare statement of the accused as to his exercise of due diligence to obtain this testimony under* these circumstances.
The grounds assigned for the arrest of judgment are: (1) that the verdict of the jury was contrary to law and evidence; and (2) that the judge’s refusal to grant a new trial was contrary to law.
This motion is frivolous.
Judgment affirmed.